Citation Nr: 9904309	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  97-26 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder, a left wrist disorder, and a left elbow disorder, 
claimed as residuals of a motor vehicle accident. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey Parker, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1971 to August 
1973 and from October 1973 to October 1975.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in August 1995 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma. 


FINDING OF FACT

There is no competent medical evidence of record to 
demonstrate that the veteran currently has a disability of 
the left shoulder, left elbow, or left wrist. 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a left shoulder disorder, a left wrist disorder, and a left 
elbow disorder, claimed as residuals of a motor vehicle 
accident, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1998).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998). 

Before the Board may address the merits of a veteran's claim, 
however, it must first be established that the claim is well 
grounded.  In this regard, a person who submits a claim for 
VA benefits shall have "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to his claim, 
and the claim must fail.  See Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Savage v. Gober, 10 Vet. 
App. 488, 493 (1997); see Epps v. Gober, 126 F.3d 1464, 1468 
(1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also Grottveit, 5 Vet. App. at 93.  

The United States Court of Veterans Appeals (Court) has 
indicated that, alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1998).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  Savage at 
497-98.  That evidence must be medical, unless it relates to 
a condition that the Court has indicated may be attested to 
by lay observation.  Id.  If the chronicity provision does 
not apply, a claim may still be well grounded on the basis of 
38 C.F.R. § 3.303(b) "if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Id at 498.  

The veteran contends that he currently has left shoulder, 
elbow, and wrist disabilities which are causally related to 
an automobile accident in service in 1972. Service medical 
records reflect that, on July 14, 1972, the veteran was 
treated for a swollen left wrist as the result of a 
motorcycle accident.  X-rays revealed no apparent fracture.  
On July 17, 1972, the veteran complained of left wrist pain 
in the ulnar area radiating down to the 4th and 5th digit.  X-
rays of the forearm and left elbow were negative.  The 
diagnosis was traumatic neuritis of the left elbow (the ulnar 
nerve).  The veteran was placed on light duty.  In October 
1972, the veteran was treated for an injury to the left 
shoulder as the result of an automobile accident the previous 
day.  The service separation examination in October 1973 
(from the first period of active service) reflects no 
complaints regarding the left shoulder, elbow, or wrist, and 
no defects were found upon clinical examination. 

The evidence of record reflects no complaints, diagnosis, or 
treatment of left shoulder injury, left wrist injury, and 
left elbow injury following service separation until the 
veteran filed an Application for Compensation for these 
conditions in February 1995, notably over 19 years after 
service separation.  It was not until February 1996, in his 
notice of disagreement, after the rating decision denial of 
service connection for the claimed conditions, that the 
veteran alleged that he had experienced trouble with his left 
shoulder and arm since an accident in service, and that it 
hurt his wrist to use a cane (he did not identify which wrist 
he was referring to, although he has a non-service-connected 
right wrist disorder).  The service medical records reflect 
that the veteran was found physically qualified and served a 
second tour of active duty from October 1973 to October 1975 
with no complaints or findings of a left shoulder, elbow, or 
wrist condition during this period of service or at the 
service separation examination.  

The Board notes the veteran's explanation as to why he did 
not report symptomatology at the service separation 
examination.  However, even assuming the credibility of the 
veteran's statement (solely for the purpose of determining 
whether he has submitted a well-grounded claim), his 
explanation does not address the absence of reporting of 
symptomatology at separation examinations for both periods of 
service, nor why such symptomatology was not reported at the 
service entrance examination to the second period of service.  
Regardless, even assuming, arguendo, that symptomatology 
existed which the veteran did not report, the evidence still 
does not demonstrate that the veteran currently has the 
claimed left shoulder, elbow, and wrist disabilities, or that 
such current symptomatology it etiologically related to 
service or claimed continuous post-service symptomatology. 

On Applications for Compensation in February 1981 and in July 
1993, the veteran claimed service connection for other 
conditions, but did not mention residuals of a left shoulder 
injury, left wrist injury, or left elbow injury.  The medical 
evidence of record includes a hospital summary for an 
admission from January to February 1981, wherein the veteran 
reported a history which included a post-service automobile 
accident three years prior; the history did not record any 
complaints regarding the left shoulder, wrist, or elbow.  

At a VA compensation examination in December 1993, the 
veteran reported a history of a motor vehicle accident in 
service in 1972, but reported only that he had incurred a 
neck injury and subsequent right-side symptomatology.  He 
stated no history or complaints regarding the left shoulder, 
elbow, or wrist, physical examination revealed an 
unremarkable left shoulder and left upper extremity, and no 
disability of the left shoulder, elbow, or wrist was 
diagnosed.  At a VA orthopedic examination in August 1997, 
the veteran likewise reported no history or complaints 
regarding the left shoulder, elbow, or wrist, and no 
disability of the left shoulder, elbow, or wrist was 
diagnosed.  Other VA treatment records are negative for 
findings or a diagnosis of the claimed disorders. 

There is no competent medical evidence of record to 
demonstrate that the veteran currently has a disability of 
the left shoulder, left elbow, or left wrist.  In this 
regard, the Court has held that "[i]n order for the veteran 
to be awarded a rating for service-connected [disability], 
there must be evidence both of a service-connected disease or 
injury and a present disability which is attributable to such 
disease or injury."  Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  Notwithstanding the veteran's representative's 
citation to this case in the brief on appeal, the veteran has 
not submitted, and the record does not otherwise reflect, 
evidence of a current disability of the left shoulder, elbow, 
or wrist.  Moreover, there is no competent medical evidence 
of a nexus between the currently claimed symptomatology by 
the veteran regarding the left shoulder, elbow, or wrist and 
either period of active service, including a motorcycle 
accident in July 1972, or a motor vehicle accident in October 
1972. 

The medical evidence reflects the veteran's complaints 
regarding left shoulder, elbow, and wrist symptomatology, 
reported nearly 20 years after service separation and 
subsequent to a claim for compensation, and his assertion 
that this symptomatology had been continuous since service.  
However, even the veteran's reported continuity of 
symptomatology (which is assumed to be credible solely for 
the purpose of determining whether he has submitted a well-
grounded claim) requires competent medical evidence to relate 
the present condition to that symptomatology.  Savage at 498.   
No such medical nexus opinion is of record. 

The veteran is not competent to offer the required medical 
nexus opinion in this case.  While it is true that a lay 
witness such as the veteran is competent to testify as to 
visible symptoms or manifestations of a disease or 
disability, it is the province of health care professionals 
to enter conclusions which require medical opinions, such as 
a current medical diagnosis of disability or an opinion as to 
the relationship between a current disability and service.  
As a result, while the veteran is competent to testify 
regarding symptomatology experienced during service, he is 
not competent to diagnose a current disability of the left 
shoulder, elbow, or wrist, nor to offer a medical nexus 
opinion regarding the relationship between any claimed 
current symptomatology of the left shoulder, elbow, or wrist 
and service, and an injury in service or claimed continuous 
post-service symptomatology.  See Grottveit, 5 Vet. App. at 
93; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In determining that the veteran's claim is not well grounded, 
the Board decided the appeal on a different basis than that 
used by the RO; specifically, the Board denied the claim as 
not well grounded rather than because the preponderance of 
the evidence is against the claim.  The veteran has not been 
prejudiced by the Board's decision, because the RO accorded 
him a broader standard of review than the evidence warranted.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In any 
event, the quality of evidence the veteran would need to well 
ground his claim or to reopen it on the basis of new and 
material evidence is nearly the same.  Edenfield v. Brown, 8 
Vet. App. 384, 390 (1995) (en banc).

Finally, the Board considered the doctrine of benefit of the 
doubt.  However, as the veteran's claim does not cross the 
threshold of being a well-grounded claim, a weighing of the 
merits of this claim is not warranted, and the benefit of the 
doubt doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained which, if true, would make the claim 
"plausible."  See generally McKnight v. Gober, 131 F.3d 
1483 (Fed.Cir. 1997). 


ORDER

The veteran's claim of entitlement to service connection for 
a left shoulder disorder, a left wrist disorder, and a left 
elbow disorder having been found to be not well grounded, the 
appeal is denied.


		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals


 Department of Veterans Affairs

